Citation Nr: 0427629	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and chronic 
adjustment disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from December 1987 to April 
1989. 

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).   The Board 
finds that it currently has insufficient evidence on which to 
base an opinion to grant or deny the veteran's claim for 
service connection.  Specifically, a service medical note 
dated in February 1989 indicated that the veteran was 
dysthymic, had a circumstantial and tangential thought 
process, and had an angry mood.  In a separation examination 
dated March 1989, the examining physician indicated that the 
veteran had a history of a stress disorder and marital 
problems.  Furthermore, the veteran has submitted private 
medical records from the Life Management Center of Northwest 
Florida dated from October 1991 to July 2004 showing a 
diagnosis of, among other things, schizoaffective disorder 
and bipolar affective disorder.  Additionally, the veteran 
has submitted various other private medical records detailing 
diagnoses and treatment for psychiatric disorders.  

The Board also notes that the veteran has not been afforded a 
VA psychiatric examination which provides a medical opinion 
of the etiology of the veteran's psychiatric disorders.  
Therefore, in order to make an informed decision on the 
veteran's claim, the Board finds that the veteran must be 
given the benefit of a VA medical examination that includes a 
medical opinion of the etiology of the claimed disorder, and 
takes into account all the medical evidence of record.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
psychiatric disorder(s) since May 2004, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his psychiatric disorder(s) 
at any VA Medical Center (VAMC) since May 
2004.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2003).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  It appears that the veteran may have 
applied for Social Security disability 
benefits.  If the RO determines that the 
veteran is receiving Social Security 
disability benefits, the RO should 
request the following records concerning 
the veteran from the Social Security 
Administration: medical and 
administrative records relating to any 
disability determination for the purpose 
of awarding Social Security disability 
benefits.   

3.  After the development described above 
has been completed, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the nature, severity, and 
etiology of the veteran's psychiatric 
disorder(s).  If the examiner finds no 
such disorder(s), the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the veteran's psychiatric 
disorder(s).  The examiner should review 
all of the veteran's in-service and post-
service medical records and history, 
including but not limited to the February 
1989 service medical note, the March 1989 
separation examination, and the post-
service medical notes from the Life 
Management Center of Northwest Florida.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed psychiatric disorder, to include 
major depressive disorder and chronic 
adjustment disorder, became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, is related 
to any in-service incident or injury, or 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disorder(s) is/are related to 
any post-service event(s) or diseases.  
If the etiology of the claimed 
disorder(s) is/are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
psychiatric disorder(s).  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for a psychiatric 
disorder, to include major depressive 
disorder and chronic adjustment disorder.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




